DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification
2.     	The specification is objected to for the following:
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claims 1, 14, 27, 31, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tofinetti et al. (US 2012/0005607 A1) in view of Hao et al. (US 2018/0284948 A1).
	As in independent Claim 1, Tofinetti teaches a method implemented by an electronic device (pars. 16, 29), wherein the method comprises: 
displaying a first window of a first application, wherein the first window comprises a first view, and wherein the first view is one of a plurality of minimum control units comprised in the first window (figs. 1-3, at least pars. 16-17, 19-20, 25, an application interface 10 including a plurality of tabbed portlets is displayed on a display device, and one of the portlets can be viewed by selecting one of portlet tabs 16); 
detecting a first operation on the first view (figs. 1-3, at least pars. 20, 25-26, a user input (e.g., right-clicking) can be received on the viewed portlet); 
displaying, in response to the first operation, a view separation option on the first view (figs. 1-3, at least pars. 20, 25-26, with the right-clicking the  portlet, a context menu 44 can be presented on the portlet);
detecting a second operation on the view separation option (figs. 1-3, at least pars. 20, 25-26, the user can select one of undock items of the portlet); 
separating, in response to the second operation the first view from the first window (figs. 1-3, at least pars. 20, 25-26, with a user input selecting one of undock items of the portlet, a floating window 50 for the undock item of the portlet can be created/presented); 
generating, in response to the first operation, a second window comprising the first view (figs. 1-3, at least pars. 20, 25-26), 
displaying the second window in a floating manner (figs. 1-3, at least pars. 20, 25-26); and 
displaying a third window of a second application, wherein the second window is stacked on the third window (at least pars. 25-26. 28, via the context menu 44, a new floating window can be created, and it can be overlaid a portion of or even the entirety of the existing floating window).
Tofinetti does not appear to explicitly teach that wherein a second size of the second window is smaller than a first size of the first window. 
However, in the same field of the invention, Hao teaches that wherein a second size of the second window is smaller than a first size of the first window (figs. 4A-4D, at least pars. 79, 82, 84, a size of a floating window can be adjusted in size (e.g., shrinking or scaling down the window) . 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to undocking of the portlet with the selection of the undock option taught by Tofinetti with the adjusting of the size of the undocked window (or floating window) taught by Hao to adjust the size of the undocked window (or floating window) when the display presents the portlet in an undocked manner with the undock option. The motivation or suggestion would be to provide a way to adjust a size of a floating window for a user to view information of a view/page over the floating window. 

	Claims 14 and 27 are substantially similar to Claim 1 and rejected under the same rationale.

 	As in Claim 34, Tofinetti-Hao teaches all the limitations of Claim 1. Tofinetti-Hao further teaches detecting a fourth operation on the first view (Tofinetti, par. 26, via the context menu 44, many floating windows can be presented within the portlet at the same time); and
generating, in response to the fourth operation, a fourth window (Tofinetti, par. 26).  
 
 	Claims 37 and 31 are substantially similar to Claim 34 and rejected under the same rationale.


4. 	Claims 3, 16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tofinetti et al. (US 2012/0005607 A1) in view of Hao et al. (US 2018/0284948 A1) and further in view of Morris, Robert Paul (US 2012/0054648 A1).
 	As in Claim 3, Tofinetti-Hao teaches all the limitations of Claim 1. Tofinetti-Hao does not teach that the first window corresponds to a first view tree, wherein the first view tree comprises a sub-view tree corresponding to the first view,  and the method further comprises the sub-view tree from the first view tree (figs. 6c-6d, pars. 53, 79, 92).  
 	However, Morris teaches that the first window corresponds to a first view tree, wherein the first view tree comprises a sub-view tree corresponding to the first view,  and the method further comprises the sub-view tree from the first view tree.  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to undocking of the portlet with the selection of the undock option taught by Tofinetti with the adjusting of the size of the undocked window (or floating window) taught by Hao with the presenting of the tree view user interface control taught by Morris to present the tree view user interface control when the display presents the portlet in an undocked manner with the undock option. The motivation or suggestion would be to present a tree view user interface control that allows a user to control user interface component via the tree view user interface control.

	Claims 16 and 28 are substantially similar to Claim 3 and rejected under the same rationale.


5. 	Claims 4, 6, 17, 19, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tofinetti et al. (US 2012/0005607 A1) in view of Hao et al. (US 2018/0284948 A1) and further in view of Braithwaite et al. (US 2013/0268837 A1).
 	As in Claim 4, Tofinetti-Hao teaches all the limitations of Claim 1. Tofinetti-Hao does not teach that after generating the second window, the method further comprises: generating a restore control in the first window; obtaining a third operation on the restore control; and restoring, in response to the third operation, the first view to the first window.
 	However, in the same filed of the invention, Braithwaite teaches that after generating the second window (figs. 6-7, pars. 75-77; further see pars. 68-70, 72-73), the method further comprises: 
generating a restore control in the first window (figs. 6-7, 75-77; further see pars. 68-70, 72-73, after decoupling a panel (e.g., 610A or 620A with pop-out control, the pop-out control/area/button/menu can be toggled to a pop-in control/area/button/menu in a popped-out window); 
obtaining a third operation on the restore control (figs. 6-7, pars. 75-77; further see pars. 68-70, 72-73, a user can select the pop-in control); and
restoring, in response to the third operation, the first view to the first window (figs. 6-7, pars. 75-77; further see pars. 68-70, 72-73, the popped-out window can be popped into a page (e.g., page 600)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to undocking of the portlet with the selection of the undock option taught by Tofinetti with the adjusting of the size of the undocked window (or floating window) taught by Hao with the providing of the pop-in option on the window taught by Braithwaite to provide the pop-in option when the display presents the portlet in an undocked manner with the undock option. The motivation or suggestion would be to provide a pop-in option on a window so that a user can easily couple the window again after decoupling it from a page/view.

 	As in Claim 6, Tofinetti-Hao teaches all the limitations of Claim 1. Tofinetti-Hao does not teach that after generating the second window, the method further comprises: displaying the first window in a first region; and displaying the second window in a second region, wherein the first region does not overlap the second region.  
 	However, in the same filed of the invention, Braithwaite teaches that after generating the second window (figs. 6-7, pars. 75-77; further see pars. 68-70, 72-73), the method further comprises: 
displaying the first window in a first region (figs. 6-7, pars. 72, 75, the panel/window 610A or 620A is displayed in the page 600); and
displaying the second window in a second region, wherein the first region does not overlap the second region (figs. 6-7, pars. 72, 75, the user may move/drag the popped-out window/panel beyond or outside of the page 600).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to undocking of the portlet with the selection of the undock option taught by Tofinetti with the adjusting of the size of the undocked window (or floating window) taught by Hao with the moving of the popped-out window taught by Braithwaite to move/drag the popped-out window to a desired location when the display presents the portlet in an undocked manner with the undock option. The motivation or suggestion would be to provide a way to move a popped-out window to a desired location to increase visibility of content or information of a page/view.

	Claims 17 and 29 are substantially similar to Claim 4 and rejected under the same rationale.

	Claims 19 and 30 are substantially similar to Claim 6 and rejected under the same rationale.


6. 	Claims 32-33, 35-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tofinetti et al. (US 2012/0005607 A1) in view of Hao et al. (US 2018/0284948 A1) in view of Vaduva, Alexandru George (US 2018/0324116 A1) and further in view of Berquist et al. (US 5689666 A).
 As in Claim 35, Tofinetti-Hao teaches all the limitations of Claim 34. Tofinetti-Hao does not teach displaying, in response to the fourth operation, a view sharing option; detecting a fifth operation on the view sharing option; and replicating, in response to the fifth operation, the first view to obtain a copy of the first view.  
 However, in the same filed of the invention, Vaduva teaches displaying, in response to the fourth operation, a view sharing option (figs. 7A-7B, par. 59, with a received input (e.g., a selection of messages or tick marks 710 and 712 in a first chat window 702,  an option tray including a copy option can be presented).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to undocking of the portlet with the selection of the undock option taught by Tofinetti with the adjusting of the size of the undocked window (or floating window) taught by Hao with the presenting of the copy option with the user input taught by Vaduva to present the copy option with the user input when the display presents the portlet in an undocked manner with the undock option. The motivation or suggestion would be to present a copy option with a user input for user’s convenience.
 Tofinetti-Hao and Vaduva do not teach detecting a fifth operation on the view sharing option; and replicating, in response to the fifth operation, the first view to obtain a copy of the first view.  
However, in the same filed of the invention, Berquist teaches detecting a fifth operation on the view sharing option (at least figs. 1-2, 4-6 and col. 6, lines 17-46 and col. 11, lines 37-49, with a selection of a duplicate option,  a note 100 can be duplicated, and it can be moved to a different location with a user input (e.g., dragging operation)); and 
replicating, in response to the fifth operation, the first view to obtain a copy of the first view (at least figs. 1-2, 4-6 and col. 6, lines 17-46 and col. 11, lines 37-49).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to undocking of the portlet with the selection of the undock option taught by Tofinetti with the adjusting of the size of the undocked window (or floating window) taught by Hao with the presenting of the copy option with the user input taught by Vaduva with the moving of the duplicated note window to the desired location taught by Berquist to move/drag the duplicated note window to the desired location when the display presents the portlet in an undocked manner with the undock option. The motivation or suggestion would be to provide a way to move duplicated window from one location to another so that a user may easily add duplicated content to a desired location.
 
	As in Claim 36, Tofinetti-Hao, Vaduva and Berquist teach all the limitations of Claim 35. Tofinetti-Hao and Berquist further teach adding the copy of the first view to the fourth window (Berquist, at least figs. 1-2, 4-6 and col. 6, lines 17-46 and col. 11, lines 37-49, at least figs. 1-2, 4-6 and col. 6, lines 17-46 and col. 11, lines 37-49, with a user input (e.g., dragging operation), the duplicated note 100 can be added to a different location (e.g., selection of a duplicate option,  a note 100 can be duplicated, and it can be moved/dragged from one location to another, such as between documents, between desktops, or between documents and desktops).

 	Claim 32 is substantially similar to Claim 35 and rejected under the same rationale.

 	Claim 33 is substantially similar to Claim 36 and rejected under the same rationale.

 As in Claim 38, Tofinetti-Hao teaches all the limitations of Claim 37. Tofinetti-Hao does not teach that the processor is further configured to: display, using the display and in response to the fourth operation, a view sharing option; detect a fifth operation on the view sharing option; replicate, in response to the fifth operation, the first view to obtain a copy of the first view; and add the copy of the first view to the fourth window.
 However, in the same filed of the invention, Vaduva teaches that the processor is further configured to: display, using the display and in response to the fourth operation, a view sharing option (figs. 7A-7B, par. 59, with a received input (e.g., a selection of messages or tick marks 710 and 712 in a first chat window 702,  an option tray including a copy option can be presented).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to undocking of the portlet with the selection of the undock option taught by Tofinetti with the adjusting of the size of the undocked window (or floating window) taught by Hao with the presenting of the copy option with the user input taught by Vaduva to present the copy option with the user input when the display presents the portlet in an undocked manner with the undock option. The motivation or suggestion would be to present a copy option with a user input for user’s convenience.
 Tofinetti-Hao and Vaduva do not teach detecting a fifth operation on the view sharing option; replicating, in response to the fifth operation, the first view to obtain a copy of the first view; and adding the copy of the first view to the fourth window.
However, in the same filed of the invention, Berquist teaches detecting a fifth operation on the view sharing option (at least figs. 1-2, 4-6 and col. 6, lines 17-46 and col. 11, lines 37-49, with a selection of a duplicate option,  a note 100 can be duplicated, and it can be moved to a different location with a user input (e.g., dragging operation)); 
replicating, in response to the fifth operation, the first view to obtain a copy of the first view (at least figs. 1-2, 4-6 and col. 6, lines 17-46 and col. 11, lines 37-49); and 
adding the copy of the first view to the fourth window (at least figs. 1-2, 4-6 and col. 6, lines 17-46 and col. 11, lines 37-49).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to undocking of the portlet with the selection of the undock option taught by Tofinetti with the adjusting of the size of the undocked window (or floating window) taught by Hao with the presenting of the copy option with the user input taught by Vaduva with the moving of the duplicated note window to the desired location taught by Berquist to move/drag the duplicated note window to the desired location when the display presents the portlet in an undocked manner with the undock option. The motivation or suggestion would be to provide a way to move duplicated window from one location to another so that a user may easily add duplicated content to a desired location.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144